Title: From George Washington to Samuel Huntington, 12 April 1781
From: Washington, George
To: Huntington, Samuel


                        
                            Sir
                            Head Quarters New Windsor 12th April 1781.
                        
                        I have been honored with your Excellencys letter of the 7th inclosing the copy of a peice of intelligence
                            communicated by General Forman. I have yet heard nothing of the kind from New York, but still I cannot undertake to
                            contradict it altogether. I do not however think it probable that a detachment, so large as one ought to be to merit the
                            attention of Sir Henry Clinton himself, can be spared from New York without endangering that post. Though indeed from our
                            present strength and our prospects of increasing it a very feeble Garrison would suffice to maintain it: For it may not be
                            improper to observe in this place, that the embarrassments with which we are surrounded for want of Money beggar all
                            description. I very much fear that I shall not be able to get as much provision drawn from the Magazines of the several
                            States to the different posts as will keep the Men from starving or disbanding, altho’ I have made applications to the
                            Executive powers—have addressed the people thro’ their Magistrates and have taken every measure that could be devised to
                            strengthen the hands of the Quarter Master.
                        The Enemy, while they have a superior Fleet, may take a post at a variety of places upon the Delaware and
                            maintain themselves in it while that superiority continues; but if a tolerable share of labor and pains is bestowed upon
                            the Works of Mud Island, experience has shewn that nothing but a very large force determined upon a serious operation can
                            affect the City of Philadelphia. This I think may be impressed upon the Executive of the State with great propriety at
                            this time.
                        Should a small post be established for the purpose of obstructing Commerce and drawing in the supplies of the
                            Country—a Body of Militia from the adjacent parts of Pennsylvania—Delaware—Maryland and Jersey which are all interested in
                            preventing the enemy from extending themselves must be called in. Your Excellency will be pleased to observe that I advise
                            this measure of necessity not of choice. I look upon calling out Militia detrimental in every point of view, but they are
                            the only substitutes for a regular force. I have the honor to be with the most perfect Respect Yr Excellency’s Obedt and
                            humble Servt
                        
                            Go: Washington
                        
                    